Exhibit 10.43

 

EXPONENT, INC.

 

[1999 Stock Option Plan or 2008 Equity Incentive Plan]

Amendment to Stock Option Agreement

 

 

The following amendment to your [Insert Grant Date] stock option grant award
agreement is effective February 15, 2013:

 

Dividend Equivalent Payments. If the Company declares and pays an ordinary cash
dividend to its shareholders while any portion of the Option remains outstanding
and unvested, the Optionee may become entitled to receive a dividend equivalent
payment, subject to the following limitations. Any such dividend equivalent
payment will be paid, in cash, on the date of vesting of the applicable portion
of the Option. Any such payment will be equal to the aggregate of any ordinary
cash dividends distributed by the Company to its shareholders, from the date of
grant until the applicable vesting date, on a single share of common stock
multiplied by the number of shares underlying the portion of the Option vesting
on such date.

 

Once any portion of the Option has vested, the Optionee thereafter will have the
right to receive a dividend equivalent payment with respect to the vested,
unexercised portion of the Option, which payment (if any) will be made quarterly
on the first day of the calendar quarter following the most recent dividend
record date. Any such payment will be equal to the dividends paid on a share of
Common Stock multiplied by the number of shares relating to such vested portion
of the Option. In no event will an Optionee receive more than one dividend
equivalent payment per record date per Option share.

 

For clarity, if any portion (or all) of the Option never vests for any reason,
the Optionee will not be entitled to receive any dividend equivalent payments
pursuant to this provision. Moreover, if the Optionee exercises any portion of
the Option, the Optionee will no longer be entitled to receive dividend
equivalent payments with respect to the portion of the Option exercised by the
Optionee. Finally, if any portion of the Option that is outstanding and vested
terminates without being exercised by the Optionee, the Optionee will no longer
be eligible to receive any dividend equivalent payments with respect to such
portion of the Option.

 



 

